DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 02/24/2021, was received and entered. As the results, claims 1-20 were previous cancelled. Claims 23 and 24 are cancelled in this amendment. 
 	Each of the independent claims 21 and 31 was amended with different scopes of the claims. Claim 21 was amended with features of using speech processing to process a second data, such as visitor’s name, in order to authenticate the visitor via his or her voice biometric data and descriptive data, including visitor’s name, telephone number, etc. as described in paragraphs [0071] and [0072] in the specification. 
Claim 31 was amended with a feature of “determining stored data corresponding to a first time associated with the user input”, as described in paragraph [0049] in the specification. 
Since the preambles of claims 21 and 31, such as “initiating a call at a call box at a residence”, were NOT clearly amended and included, as suggested by the Examiner in the previous interview in order to limit the search, new searches performed and were not limited to the current preambles of the claims.  Therefore, new references were found and can read on the amended claims. Therefore, claims are rejected with the new found references and according to the features described in the above paragraphs as the followings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spector (US 2007/005517).
 	Regarding claim 21, Bongard teaches a computer-implemented method comprising: 
detecting a user input corresponding to a first device at a first location (i.e., detecting an identification badge placed in close proximity to an RFID reader at the door; para. [0030]); 
determining first audio data corresponding to a message (i.e., determining a welcome message or prompt, such as a voice from an intercom, requesting information from the user, etc.; para. [0030], [0041] and [0046]); 
causing audio corresponding to the first audio data to be output at the first location (i.e., causing a speaker to play the voice and ask the user to state her name or pass phrase; para. [0030] and [0042]); 
receiving second audio data (receiving visitor’s or user’s name) responsive to the audio (i.e., receiving the user’s spoken name; para. [0030] and [0043]-[0044]); 
performing speech processing on the second audio data to determine speech processing results (para. [0051]);
(para. [0052]); 
determining, based at least in part on the identifying data, descriptive data corresponding to the user (para. [0052] and [0055]);
generating, based at least in part on the descriptive data and the second audio data, communication data (i.e., informing computer 305B, as shown in figure 3, with information of whether or not the user is authenticated (para. [0062]) and to allows the user to access to a restrict resource, restricted room, building or are, para. [0034] and [0065]); and 
sending the communication data to a second device (i.e., sending a response from identity authentication unit 307 to the computer 305B that indicates whether access to the restricted resource, etc.; para. [0035]).
Regarding claim 22, Spector further teaches the limitations of the claim, such as detecting the identification badge at the RFID reader as a physical interaction with the first device (read on the RFID reader) at the door, prompting user to state a disposable pass phrase, number, etc. in paragraph [0030].
Regarding claim 25, Spector further teaches the limitations of the claim, such as the spoken name stores data representing a captured and digitized sound of the user (profile data of the user) of the badge associated with the RFID reader at the door (para. [0049]) and identifying the second device, such as server 305B using the profile data (para. [0062]-[0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Spector (us 2007/0055517) in view of Bongard (US 2010/0128931, as cited in the previous Office Action).
Regarding claim 26, Spector teaches the variety of prompts asking the user to respond as discussed above. Spector failed to clearly teaches the features of using the identifying data to determine text data corresponding to the message and performing text-to-speech processing on the text data to determine the first audio data. Bongard teaches the features of displaying or playing a welcome message to a visitor. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of using the identifying data to determine text data corresponding to the message and performing text-to-speech processing on the text data to determine the first audio data, as taught by Bongard, into view of Spector in order to provide designedly prompts for identification information to the user.
Regarding claim 27, Bongard further teaches the limitations of the claim in paragraphs [0026], [0032] and [0037]. Spector further teaches the features of sending prompts as first and second audio data for the spoken name and pass phrase (paragraphs [0042] and [0044]). Spector further teaches the features of sending a third prompts as the third audio data for a disposable pass phrase to identify the user (para. [0046] and [0064]).
Regarding claim 28, Bongard further teaches the feature of detecting a motor 40 of the security gate 36 as a third device and its motion (para. [0025] and [0033]). Bongard further teaches the feature of determining the admission being authenticated (identifying data) using the third device (para. [0033]).

Regarding claim 30, Bongard further teaches the features of determining the status of the gate being closed or automated attendant, detecting the presence of visitor or visitor’s vehicle, and instructing the visitor to stop at the security gate via the message such as the welcome messages, request messages, etc. as discussed above (para. [0019]-[0020] and [0022]-[0023]).

Claims 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2013/0017812 also cited in the previous Office Action) in view of Bongard (US 2010/0128931).
Regarding claim 31, Foster teaches a system (i.e., such as the control system 160, as shown in figure 5) comprising:
at least one processor (i.e., the control system is a computing device, as shown in figure 13 comprising processor 1305; para. [0113]),
at least one memory (i.e., main memory 1310) comprising instruction data (i.e., instructions 1350; para. [0114]) that, when executed by the at least one processor, cause the system to:
detect a user input corresponding to a first device at a first location (i.e., a visitor pressing one of buttons 210, as shown in figure 2, to call a particular resident 115, via an intercom station 130; para. [0045] and [0057]);
determine stored data corresponding to a first time associated with the user input (i.e., the processing module 520 retrieves a visitor profile and determines information regarding times when the visitor may access the building; para. [0083] and [0088]);
determine, based at least in part on the stored data, first audio data corresponding to a message (i.e., the processing module 520 may identify or facilitate to identify the visitor based upon on or more predetermined criteria or setting in the visitor’s profile such as one or more questions provided to the visitors, a control system, as shown in figure 1, playing back various audio messages corresponding to questions to the visitor; para. [0078] and compares the visitor’s answers to the one or more questions, etc., para. [0090]);
cause audio corresponding to the first audio data to be output at the first location (i.e., comparing visitor answering to one or more questions; para. [0090]);
determine identifying data corresponding to a user at the first location (i.e., recognizing face, recognizing voice, and so forth, para. [0090]);
generating, based at least in party on the identifying data, a communication data, such as a command (i.e., the control module 530 automatically provides (or generates) access or an “unlock” signal is generated by the operator station 165 for the visitor 110 based upon the one or more predetermined criteria (identifying data); para. [0092], [0098 and [0103]);
sending the command to a second device (i.e., the control module 530 automatically provides the access or unlock signal to actuator to lock/unlock or open/close the building and/or apartment (para. [0092], [0098] and [0103])).
It should be noticed that Foster failed to clearly teach feature of receiving first input data responsive to the audio and generate the communication data based on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of receiving the first input data responsive to the audio and generating a communication data, based on the identifying data and first input data, as taught by Bongard, into view of Foster in order to allow the visitor to enter the controlled premises.
Regarding claim 32, Bongard further teaches the limitations of the claim in paragraph [0022].
Regarding claim 33 and 34, Foster further teaches that upon asking questions to the visitor 110, the control system 160 receiving and recognizing visitor’s speech, comparing them to information provided in the visitor profile and identifying the user by voice recognition, etc. (para. [0077]-[0078] and [0090])-[0092]. Bongard further teaches the limitations of the claims in paragraphs [0024], [0026], [0032] and [0037]). 
Regarding claim 35, Foster further teaches the feature of retrieving resident data, which includes one or more resident profile having, inter alia, contact information (para. [0072]) and the call signal is forwarded to a particular mobile device 150 
Regarding claim 36, Bongard teaches the performances of the voice recognition software module 27 and voice simulator module 35, as the limitations of the claim in paragraphs [0026] and [0037].
Regarding claim 37, Bongard further teaches the limitations of the claim in paragraphs [0026], [0032] and [0037].
Regarding claim 28, Foster further teaches the features of detecting one or more actuators 410 (read on a third device), as shown in figure 4, to open or unlock a particular door 145A-145D (para. [0071] and [0075]) and making sure that the visitor is standing near the building and calling a particular resident 115 (para. [0073]).
Regarding claim 39, Foster further teaches the limitations of the claim, such as the second device is either communication device 135 or mobile device 150A in para. [0046], [0074] and [0077],
Regarding claim 40, Foster further teaches the limitations of the claim, such as the communication device 135 is either answering the call from visitor or busy (para. [0046]), determining the questions or messages based on resident and visitor profiles, para. [0072] and [0076].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window

			401 Dulany Street
 			Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
April 2021